PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is granted. We vacate the order of sex offender probation in count ten of this case only, and we remand for the entry of a renewed order of probation on that count. See Snow v. State, 157 So.3d 559, 561-62 (Fla. 1st DCA 2015). We note that “[t]he trial court may impose a term of probation with or without special conditions that satisfy the Biller test” (set forth in Biller v. State, 618 So.2d 734 (Fla.1993)). Arias v. State, 65 So.3d 104, 105 (Fla. 5th DCA 2011).
PETITION GRANTED; REMANDED.
ROBERTS, C.J., SWANSON and KELSEY, JJ., concur.